Citation Nr: 0705999	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals, shell fragment wound, left thigh, Muscle Group 
XIV.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
an evaluation in excess of 10 percent for his service-
connected left thigh shell fragment wound, Muscle Group XIV.  
The veteran perfected a timely appeal of this determination 
to the Board.

In April 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

This matter was before the Board in June 2006 and was then 
remanded for further development.


FINDING OF FACT

The veteran's muscle injury does not more closely approximate 
moderately severe disability than moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound, left thigh, Muscle 
Group XIV, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, 4.124a 
Diagnostic Codes 5314, 8527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)

In this case, VA satisfied its duty to notify by means of a 
July 2006 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim, 
including what evidence was required to establish a 
disability rating and effective date, and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ.  

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran' s service medical records, VA medical 
treatment records, a letter from the veteran's private 
physician, VA compensation and pension examinations, the 
veteran's testimony at his Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II. Increased Rating

The veteran argues that he is entitled to a rating in excess 
of 10 percent for residuals of a shell fragment wound to the 
left thigh.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

The veteran's residuals of a shell fragment wound to the left 
thigh are rated under Diagnostic Code 5314, for injury to 
Muscle Group XIV, which are the anterior thigh group muscles 
that function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissiat's) band acting with Muscle 
Group XVII in postural support of body, and acting with 
hamstrings in synchronizing hip and knee.  These muscles 
consist of the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  Under Diagnostic Code 5314, moderate and moderately 
severe muscle disability warrants 10 and 30 percent ratings, 
respectively.  A severe muscle disability warrants a 40 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating residual 
disabilities of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  A severe injury would also 
show x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In the instant case, the veteran's service medical records 
indicate a moderate, penetrating shell fragment wound to the 
mid-portion of the veteran's left thigh, incurred in action 
in April 1945 in Germany, which was noted to be healed on 
examination in August 1945.  It was also noted that, in April 
1945, the veteran underwent two operations: first for 
debridement, and then for a secondary closure and removal of 
a foreign body.  It was furthermore noted that the veteran 
departed on furlough in July 1945, was admitted to a hospital 
on August 4, 1945, and was discharged to limited duty on 
August 31, 1945.

The veteran was afforded a VA muscle examination in May 2002.  
On examination, the following was noted: a 4 centimeter 
lineal scar in the left upper medial thigh region; slight 
numbness in the left upper lateral calf, with the area 
vaguely defined; motor function within normal limits; deep 
tendon reflexes symmetrical, left and right, with normal 
activity; and intact sensation in the left leg, except for 
the numbness described.  The veteran was diagnosed as having 
shrapnel wound, left thigh region, sustained during active 
duty in World War II.  On June 2002 x-ray examination, the 
veteran was noted to have a normal study of the left leg.

In a May 2003 letter, the veteran's private physician 
indicated the following: that the veteran was being treated 
for continued numbness in his left leg by the physician; that 
his examination and symptoms were consistent with an injury 
to the saphenous nerve, secondary to a shrapnel wound to the 
leg; that because of the long term symptoms, there was no 
further treatment that could be provided; and that his 
current symptoms were permanent and had reached maximal 
medical improvement.

The veteran was also afforded a VA peripheral nerves 
examination in June 2004.  On examination, the veteran was 
noted to have a 1 1/2 inch linear wound, well-healed, on the 
inner aspect of the left thigh, with decreased pinprick and 
light touch sensation on the scar and about 3-4 inches in the 
surrounding area.  Motor power in the thigh muscles was 
normal.  Deep tendon reflexes were intact, and there was no 
evidence of any paralysis of any major nerve.  It was noted 
that the involved areas seemed to be supplied by a cutaneous 
nerve of the femoral nerve of the left thigh.  It was noted 
that recent x-ray of the left thigh indicated that there was 
no foreign body lodged in that area, no periosteal new bone 
formation or bony lesion, no calcification, no radiopaque 
foreign body, and that x-ray was noted to be normal.  The 
veteran was diagnosed as having a well-healed 1 1/2 inch left 
midthigh scar, secondary to shrapnel injury, with minimal 
sensory subjective discomfort in the area, and no motor 
impairment or functional disability noted because of the 
wound.

After a review of the record, the Board finds that the 
veteran's disability does not more closely approximate the 
criteria for a 30 percent rating than those for a 10 percent 
rating under Diagnostic Code 5314.  At no point in the 
service or post-service medical records is there noted to be 
any prolonged infection, sloughing of soft parts, or 
intermuscular scarring as a result of the veteran's left 
thigh muscle injury.  Nor does the medical record contain 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Also, tests of strength and endurance 
compared with sound side have not demonstrated positive 
evidence of impairment. Rather, the veteran's motor power in 
the thigh muscles has consistently been noted to be normal, 
deep tendon reflexes have been intact and symmetrical, x-ray 
examination has revealed no foreign bodies or other 
abnormalities, and the veteran has been assessed as having no 
motor impairment or functional disability due to his muscle 
injury.

Therefore the Board finds that the veteran's muscle injury 
does not more closely approximate moderately severe 
disability than moderate disability.

The Board notes that the service medical records are positive 
for a deep penetrating wound and debridement.  However, a 
deep penetrating wound and debridement are listed in the 
criteria for both a moderate and moderately severe muscle 
disability.  Therefore, without any additional criteria for a 
moderately severe muscle disability being met, an increased 
rating is not proper for these criteria alone.

The Board also acknowledges the veteran's complaints of 
numbness in the thigh, and the May 2003 letter from the 
veteran's private physician indicating treatment for injury 
to the saphenous nerve.  However, a separate rating for 
injury to the saphenous nerve, in addition to the veteran's 
current rating under Diagnostic Code 5314, is not warranted 
in this case, as muscle injury evaluations are not combined 
with peripheral nerve paralysis evaluations of the same body 
part unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  Furthermore, a higher rating for injury 
to the saphenous nerve, in place of a rating under Diagnostic 
Code 5314, is not warranted in this case, as 10 percent is 
the maximum disability rating available for injury to the 
saphenous nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8527.

Accordingly, a rating in excess of 10 percent for residuals 
of a left thigh shell fragment wound is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disability so as to warrant assignment of an increased rating 
on an extra-schedular basis.  There is no showing that his 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals, shell fragment wound, left thigh, Muscle Group 
XIV, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


